Citation Nr: 0604049	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
dislocated right thumb.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a low 
back injury.

4.  Entitlement to service connection for residuals of 
bilateral wrist injuries.

5.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a right knee sprain prior to 
June 6, 2005.

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right knee sprain beginning 
June 6, 2005.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from August 1986 to August 
1990.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2005 to the Department of Veterans Affairs 
(VA) Regional Office in Atlanta, Georgia (RO) for additional 
development.  An October 2005 rating decision granted 
entitlement to a 10 percent evaluation for service-connected 
residuals of a right knee sprain (right knee disability) 
effective June 6, 2005.  

The issues of entitlement to service connection for residuals 
of a dislocated right thumb, entitlement to service 
connection for residuals of a neck injury, entitlement to 
service connection for residuals of a low back injury, and 
entitlement to service connection for residuals of bilateral 
wrist injuries are remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence prior to June 6, 2005 does not show 
any functional impairment of the right knee.  

2.  The medical evidence beginning June 6, 2005 shows 
degenerative joint disease of the right knee with no more 
than slight recurrent subluxation or lateral instability; 
range of motion of the knee on VA examination on June 6, 2005 
was from zero to 135 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right knee disability for the period prior to June 6, 2005 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee disability beginning June 6, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in May 
2004, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to an increased evaluation.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
examination was conducted in June 2005.  The Board concludes 
that there is sufficient medical evidence on file on which to 
make a decision on each issue addressed herein.  The veteran 
has been given ample opportunity to present evidence and 
argument in support of his claims.  The Board additionally 
finds that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

Schedular Criteria

The veteran's service-connected right knee disorder is 
currently assigned a 10 percent disability rating for right 
knee disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5010.  
Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted with x-ray evidence of involvement of 2 or more 
major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is warranted for x- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).   

Diagnostic Code 5260, which involves limitation of flexion of 
the leg, provides a non-compensable rating if flexion is 
limited to 60 degrees, a 10 percent rating where flexion is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a maximum 30 percent rating if 
flexion is limited to 15 degrees.  Diagnostic Code 5261, 
which involves limitation of extension of the leg, provides a 
non-compensable rating if extension is limited to 5 degrees, 
a 10 percent rating where extension is limited to 10 degrees, 
a 20 percent rating where extension is limited to 15 degrees, 
a 30 percent rating where extension is limited to 20 degrees, 
a 40 percent rating where extension is limited to 30 degrees, 
and a maximum 50 percent rating if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2005); see also 38 C.F.R. § 4.71, Plate II (2005) (showing 
normal flexion and extension as between 0 degrees and 140 
degrees).  

Analysis

Entitlement To An Initial Compensable Evaluation For Right 
Knee Disability For The Period Prior To June 6, 2005

A noncompensable evaluation was assigned for service-
connected right knee disability from August 16, 2000 through 
June 5, 2005 under Diagnostic Code 5257 for impairment of the 
knee.  

To warrant a compensable evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257, there needs to be 
medical evidence of slight recurrent subluxation or lateral 
instability of the knee.  

The postservice medical evidence prior to June 2005 consists 
of private treatment records dated in November 2001 in which 
the veteran complained of pain, stiffness, swelling, locking, 
and occasional flare-ups of the right knee.  It was reported 
that the veteran's posture and gait were normal, and that he 
did not have any limitation of function when standing or 
walking.  There was no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  There 
was no objective evidence of knee pain, fatigue, weakness, 
lack of endurance, or incoordination.  X-rays of the knees 
were considered normal.  Accordingly, the medical evidence 
does not show sufficient right knee loss of motion or other 
impairment, such as subluxation or lateral instability, to 
warrant a compensable evaluation under Diagnostic Code 5257 
prior to June 6, 2005.  Additionally, because motion of the 
right knee was from 0 to 140 degrees, a compensable 
evaluation would not be warranted under either Diagnostic 
Code 5260 or 5261 for limitation of motion.  See 38 C.F.R. § 
4.71, Plate II (2005) (showing normal flexion and extension 
as between 0 degrees and 140 degrees).


The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  As the evidence prior to 
June 6, 2005 does not show ankylosis, any problem with 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum, a compensable rating is also not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, 
5262, or 5263 (2004). 

Entitlement To An Evaluation In Excess Of 10 Percent For 
Right Knee Disability Beginning June 6, 2005 

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right knee disability beginning June 6, 
2005, under Diagnostic Codes 5010-5257.

At the most recent VA evaluation of the right knee in June 
2005, the veteran complained of right knee pain.  The 
physical examination revealed motion from 0 to 135 degrees 
with negative Lachman's and posterior drawer signs.  He was 
stable to varus and valgus stress at 0 and 30 degrees.  There 
was some grinding with motion and an indication of medial, 
but not lateral, joint pain.  X-rays of the right knee showed 
minimal degenerative joint disease.  As there was no 
instability of the right knee on examination in June 2005, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5257.  Additionally, a rating higher than 10 
percent is not warranted for right knee disability under 
Diagnostic Code 5003 because this case does not involve x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.

Consideration has also been given to the potential 
application of Diagnostic Codes 5260 and 5261.  However, 
because motion of the knee in June 2005 was from 0 to 135 
degrees, an evaluation in excess of 10 percent is not 
warranted for either loss of flexion under Diagnostic Code 
5260 or loss of extension under Diagnostic Code 5261.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2005).  

Because the veteran does not have ankylosis of the knee, a 
problem with semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, an increased evaluation is also 
not warranted for right knee disability under another 
diagnostic code for disability of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5256, 5258, 5259, 5262, or 5263 
(2005).  Additionally, because examination in June 2005 did 
not show instability of the knee, a separate evaluation is 
not warranted for both arthritis and instability of the knee.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).

DeLuca, 38 C.F.R. § 3.321(b)(1), and Reasonable Doubt

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When examined in November 2001, there was 
no right knee weakness, fatigue, lack of endurance, or 
incoordination.  Although the veteran complained of 
incoordination on examination in June 2005, he did not have 
decreased range of motion, weakness, or fatigue.  Since 
physical examination of the right knee in November 2001 and 
in June 2005 did not show any functional loss, a higher 
evaluation based on DeLuca is not warranted.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected right knee 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The current evidence does not show that 
the service-connected disability "markedly" interferes with 
employment.  In fact, VA examinations in November 2001 and 
June 2005 did not show any significant impairment.  
Additionally, the evidence does not show that the veteran has 
been frequently hospitalized due to his right knee 
disability.  Accordingly, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.  

As the evidence is not in relative equipoise, the doctrine of 
reasonable doubt is not for application with respect to the 
issues of entitlement to an initial compensable evaluation 
for service-connected right knee disability prior to June 6, 
2005 and entitlement to an evaluation in excess of 10 percent 
for service-connected right knee disability beginning June 6, 
2005.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for right knee disability 
for the period prior to June 6, 2005 is denied.

An evaluation in excess of 10 percent for right knee 
disability beginning June 6, 2005 is denied.


REMAND

A review of the claims file reveals that the veteran 
underwent VA examination in June 2005, and the examination 
report includes nexus opinions on the service connection 
issues on appeal.  Unfortunately, the October 2005 
Supplemental Statement of the Case does not mention the June 
2005 examination results in denying the service connection 
issues on appeal.  Consequently, the veteran's service 
connection claims have not been adjudicated based on all of 
the relevant evidence on file.  Therefore, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Based on the above, this case is being remanded for the 
following action:  

The service connection claims on appeal 
should be readjudicated, to include 
consideration of the findings on VA 
examination in June 2005.  If any benefit 
sought on appeal remains denied, the veteran 
should be provided a Supplemental Statement 
of the Case that includes a discussion of the 
recent evidence.  The veteran should then be 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


